Filed 11/8/13 P. v. Watson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C072603

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F01475)

         v.

JOHATHAN MAYHEW WATSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Jonathan Mayhew Watson asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                         FACTS
       On February 26, 2012, at 7:30 p.m., Kristen M. returned to her apartment to find
her couch cushions upended, her suitcases opened, and defendant (a man not known to
Kristen M.) standing in her apartment. Defendant was holding several of Kristen M.’s
purses, her guitar, and a backpack. Kristen M. yelled out to defendant, defendant ran into
the kitchen, and Kristen M. followed him. As Kristen M. pursued defendant, defendant
threw the guitar at her. Kristen M. and defendant both fell and defendant began throwing
purses at Kristen M. Kristen M. chased defendant outside, around the backyard, and over
a white fence. Then she went inside to call the police.
       Meanwhile, Kristen M.’s landlady Nancy M. (who lived in the apartment above
Kristen M.’s) heard glass breaking and Kristen M. screaming. Nancy M. ran out of her
apartment and saw Kristen M. “fighting” with defendant as they were coming out of
Kristen M.’s apartment. Nancy M. also chased defendant as he tried to leave through a
fence gate; when she reached defendant, he punched her in the neck. Defendant then
tried to flee over the fence but became stuck on the top of the fence, dangling upside
down and kicking his feet.
       From the top of the fence, defendant kicked Nancy M. and she fell to the ground.
Nancy M. got to her feet as her husband Grant M. arrived and warned Nancy M. that
defendant had a knife. Grant M. then tried to stop defendant by grabbing defendant’s
backpack while he was still hanging from the fence. Defendant continued kicking at
Grant and Nancy M., kicking Nancy M. in the chest. Then, according to Grant M.: “All
of a sudden there was a big kitchen knife being waved in my face.” Grant M. let go of
defendant and told Nancy M. to back up. They watched defendant get down from the
fence, walk to a nearby parking lot, get on a bicycle, and ride away.
       Police Officer Lilia Vasquez found defendant on the street, standing near a bicycle
and a tree with a knife stuck in it. Defendant was breathing heavily and sweating, his
pants torn and bloodied. Vasquez searched defendant’s person and found Kristen M.’s

                                             2
employment identification photograph, jewelry, camera, and mail. Kristen M. and Nancy
M. later identified defendant as the man who had been in Kristen M.’s apartment.
                                                                                  1
         Defendant was arrested and charged with robbery (Penal Code, § 211) , first
degree burglary of a dwelling (§ 459), and felony assault (§ 245, subd. (a)(4)). The
charging document further alleged defendant had six prior felony strike convictions
(§§ 667, subds. (b)-(i), 1170.12.) Defendant pleaded not guilty to the charges and denied
the allegations; his pretrial motion to suppress evidence was denied.
         Following a jury trial, defendant was found guilty of robbery, first degree
burglary, and misdemeanor assault. The trial court later found true five of the alleged
prior felony convictions and sentenced defendant to 15 years in state prison plus an
indeterminate term of 25 years to life. The trial court imposed various fines and fees and
awarded defendant 287 days of custody credit.
                                        DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief.
         Defendant filed a supplemental brief raising several claims of error. First,
defendant contends the trial court “showed bias by not allowing defendant a fast and
speedy trial and failed to consider defendant[’s] age of 61.” The issue of bias was not
raised in the trial court; it cannot be raised for the first time on appeal. (People v.
Beaumaster (1971) 17 Cal.App.3d 996, 1009.)




1
    Further statutory references are to the Penal Code unless otherwise indicated.

                                               3
        To the extent defendant is separately arguing the trial court wrongly denied him a
speedy trial, this argument fails as well. Absent a time waiver, defendant was entitled to
have an information filed within 15 days of being held to answer (§ 1382, subd. (a)(1))
and was entitled to be brought to trial within 60 days of his arraignment on the
information. (§§ 1382, subd. (a)(2); 1049.5.) Defendant was arraigned on February 28,
2012, the same day the operative complaint was filed. On April 16, 2012, defendant
agreed to a 10-day time waiver. On May 9, 2012, the complaint was deemed the
information. On June 25, 2012, defendant agreed to another time waiver and trial was set
for August 15, 2012. Trial began on August 15, 2012. Accordingly, on this record, we
find no error.
        Defendant also raises the issue of his age without reference to exactly how his age
was relevant to the issues at trial. On this record, defendant’s age was arguably relevant
only at sentencing. At sentencing, the trial court noted for the record that it had reviewed
the probation report, which included defendant’s age. Defendant’s trial counsel also
                                                                        2
argued defendant’s age as a mitigating factor in support of his Romero motion.
Accordingly, the trial court was clearly made aware of defendant’s age at the time of
sentencing. We presume the trial court thus took defendant’s age into account when it
determined there were no mitigating factors in sentencing defendant. (See Evid. Code,
§ 664 [it is presumed that official duty has been regularly performed]; see also Brewer v.
Simpson (1960) 53 Cal.2d 567, 583 [we must adopt all inferences in favor of the
judgment].) We find no error.
        Defendant further contends he received ineffective assistance of counsel because
trial counsel failed to put on evidence that defendant was recently released from mental
hospitals, did not allow defendant to testify on his own behalf, and failed to present




2   People v. Superior Court (1996) (Romero) 13 Cal.4th 497.

                                             4
testimony from defendant’s brother and his friend. To establish ineffective assistance of
counsel, defendant must demonstrate that counsel’s performance was deficient and that
defendant suffered prejudice as a result. (Strickland v. Washington (1984) 466 U.S. 668,
687-688, 691-692 [80 L.Ed.2d 674, 693, 696]; People v. Ledesma (1987) 43 Cal.3d 171,
216-218.)
       “ ‘ “[If] the record on appeal sheds no light on why counsel acted or failed to act in
the manner challenged[,] . . . unless counsel was asked for an explanation and failed to
provide one, or unless there simply could be no satisfactory explanation,” the claim on
appeal must be rejected.’ ” (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266.) The
record on appeal is silent as to why trial counsel made the litigation decisions about
which defendant is now complaining. We therefore reject this claim.
       Having also undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                            RAYE              , P. J.



We concur:



      NICHOLSON             , J.



      ROBIE                 , J.




                                             5